 Case 3:17-cr-30089-RAL Document 57 Filed 12/01/20 Page 1 of 9 PageID #: 562




                             UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                      CENTRAL DIVISION



 UNITED STATES OF AMERICA,                                        3:17-CR-30089-RAL

                       Plaintiff,
                                                        OPINION AND ORDER ON MOTION
        vs.                                              FOR COMPASSIONATE RELEASE

 RAFAEL LOMBRANA DAVILA,

                       Defendant.




       A federal grand jury returned an indictment charging Rafael Lombrana Davila (Davila)

with one count of conspiracy to distribute a controlled substance in violation of 21 U.S.C. §§

841(a)(1), 841(b)(1)(B) and 846; three counts of distribution of a controlled substance in violation

of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C); and three counts of distribution of a controlled

substance where children are present and reside in violation of 21 U.S.C. § 860a. Doc. 1. On

February 20, 2018, Davila^ appeared before this Court and entered a guilty plea to counts 1 and V

of the indictment, that is conspiracy to distribute a controlled substance and distribution of a

controlled substance where children are present and reside. Docs. 30, 34. On May 14, 2018, this

Court held a sentencing hearing in Davila's case and imposed a custody sentence of 121 months

on both counts to run concurrently, followed by a period ofsupervised release for 8 years on count

1 and 3 years on count V to run concurrently. Docs. 40,41 at 2-3.

       Davila is currently incarcerated at Federal Correctional Institution Big Spring (FCl Big

Spring) and has filed a pro se motion for compassionate release, citing his health conditions in

combination with the global COVlD-19 pandemic as justification. Doc. 48. The Federal Public

Defender Office for the Districts ofNorth and South Dakota(FPD)has submitted a supplement to

                                                 1
Case 3:17-cr-30089-RAL Document 57 Filed 12/01/20 Page 2 of 9 PageID #: 563
Case 3:17-cr-30089-RAL Document 57 Filed 12/01/20 Page 3 of 9 PageID #: 564
Case 3:17-cr-30089-RAL Document 57 Filed 12/01/20 Page 4 of 9 PageID #: 565
Case 3:17-cr-30089-RAL Document 57 Filed 12/01/20 Page 5 of 9 PageID #: 566
Case 3:17-cr-30089-RAL Document 57 Filed 12/01/20 Page 6 of 9 PageID #: 567
Case 3:17-cr-30089-RAL Document 57 Filed 12/01/20 Page 7 of 9 PageID #: 568
Case 3:17-cr-30089-RAL Document 57 Filed 12/01/20 Page 8 of 9 PageID #: 569
Case 3:17-cr-30089-RAL Document 57 Filed 12/01/20 Page 9 of 9 PageID #: 570
